

113 S2049 IS: Transparency in Assertion of Patents Act
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2049IN THE SENATE OF THE UNITED STATESFebruary 26, 2014Mrs. McCaskill (for herself and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo curb unfair and deceptive practices during assertion of patents, and for other purposes.1.Short titleThis Act may be cited as the
		  Transparency in Assertion of Patents Act.2.Transparency in assertion of patents(a)DisclosuresThe Federal Trade Commission (referred to in this Act as the Commission)  shall promulgate rules to prohibit unfair or deceptive acts and practices in the sending of
			 written communication that states that the intended recipient of the
			 written communication, or any person affiliated with the intended
			 recipient, is infringing or may be infringing the patent of and bears
			 liability or owes compensation to another.  Such rules shall establish the
			 disclosures that a written communication to which this subsection applies
			 must contain, including—(1)a detailed description of—(A)each patent allegedly infringed, including the patent number; and(B)each claim of each patent that is allegedly infringed;(2)a clear, accurate, and detailed description, such as the manufacturer and model number, of each
			 product, device, business method, service, or technology that allegedly
			 infringes
			 each claim under paragraph (1)(B) or that is covered by that claim;(3)a clear, accurate, and detailed description of how a
			 product, device, business method, service, or technology under paragraph
			 (2) allegedly
			 infringes
			 a patent or claim under paragraph (1);(4)notice to the intended recipient that the intended recipient may have the right to have the
			 manufacturer under paragraph (2) defend against the alleged
			 infringement;(5)a
			 name, an address, and any other contact information necessary for an
			 intended recipient to determine the identity of a person with the right to
			 enforce a patent described under paragraph (1) or with a direct financial
			 interest in a patent described under paragraph (1), including each owner,
			 co-owner, assignee, exclusive licensee, and entity with the authority to
			 enforce the patent, and the ultimate parent entity (as defined in section
			 801.1(a)(3) of title 16, Code of Federal Regulations, or any successor
			 regulation) of each owner, co-owner, assignee, exclusive licensee, and
			 entity
			 with the authority to enforce the patent;(6)a description of any licensing
			 commitment or obligation, such as reasonable and non-discriminatory terms,
			 that applies to a patent or claim under paragraph (1);(7)if compensation is proposed, the method used to calculate that proposed amount;(8)each current instance of reexamination or other post-grant review of each patent described under
			 paragraph (1) at the Patent
			 and Trademark Office, any past or ongoing litigation involving the patent,
			 and the status of such review and any determinations as to the invalidity
			 of the patent or any of its claims; and(9)other disclosures that the Commission considers necessary to carry out the purpose of this Act.(b)ExemptionsThe rules promulgated by the Commission under subsection (a) may exempt from any requirement of
			 that subsection written communication between parties regarding existing
			 licensing agreements, and any other written communication, that the
			 Commission determines is not necessary for the
			 protection of consumers or within the scope of the purposes of this Act.(c)Unfair or deceptive assertionsThe Commission shall promulgate rules to prohibit unfair or deceptive assertions in written
			 communication
			 to which subsection (a) applies.  Such rules shall specify the actions
			 that constitute an unfair or deceptive assertion, including—(1)an assertion that falsely threatens administrative or judicial relief will be sought if
			 compensation is not paid or the infringement is not otherwise resolved;(2)an assertion that lacks a reasonable basis in fact or law; and(3)an assertion that is likely to materially mislead a reasonable intended recipient.(d)Consumer educationThe Commission shall provide education and awareness to the public regarding unfair or deceptive
			 patent assertions.(e)RulemakingThe Commission shall promulgate the rules under this Act in accordance with section 553 of title 5,
			 United States Code.(f)Enforcement by the CommissionA violation of a rule promulgated under this Act shall be treated as a violation of a rule defining
			 an unfair or deceptive act or practice under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).  The Commission
			 shall enforce this Act in the same manner, by the same means, and with the
			 same jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.  Any person who violates
			 this Act shall be subject to the penalties and entitled to the privileges
			 and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41
			 et seq.).(g)Enforcement by
		State attorneys general(1)Civil
		actionIn any case in which the attorney general of a State, or
		an official or agency of a State, has reason to believe that an interest of the
		residents of that State has been or is threatened or adversely affected by
			 engagement of any person subject to a rule promulgated under this Act in a
			 practice that violates the rule,  the attorney
		general, official, or agency of the State, as parens patriae, may bring a civil
		action on behalf of the residents of the State in an appropriate district court of
			 the
		United States—(A)to enjoin further
		violation of the rule by the defendant;(B)to compel
		compliance with the rule;(C)to obtain damages, restitution, or other compensation on behalf of such residents;(D)to obtain such further and other relief as the court considers appropriate; or(E)to obtain civil
		penalties in the amount determined under paragraph (2).(2)Civil
		penalties(A)CalculationFor purposes of imposing a civil penalty under paragraph (1)(E), the amount determined under this
		paragraph is the amount calculated by multiplying the number of separate violations
			 of a rule
			 by an amount not greater
		than $16,000.(B)Adjustment for
		inflationBeginning on the date that the Consumer Price Index is
		first published by the Bureau of Labor Statistics that is after 1 year after
		the date of enactment of this Act, and each year thereafter, the amount
		specified in subparagraph (A) shall be increased by the percentage increase in the
		Consumer Price Index published on that date from the Consumer Price Index
		published the previous year.(3)Intervention by
		the Commission(A)Notice and
		interventionThe State shall provide prior written notice of any
		civil action under paragraph (1) to the Commission and provide the Commission with
			 a
		copy of its complaint, except in any case in which such prior notice is not
		feasible, in which case the State shall serve such notice immediately upon
		commencing such action. The Commission shall have the right—(i)to
		intervene in the civil action;(ii)upon
		so intervening, to be heard on all matters arising in the civil action; and(iii)to
		file petitions for appeal of a decision in the civil action.(B)Limitation on
		State action while Federal action is pendingIf the Commission
		has instituted a civil action for violation of this Act, no State attorney
		general, or official or agency of a State, may bring an action under this
		subsection during the pendency of that action against any defendant named in
		the complaint of the Commission for any violation of this Act alleged in the
		complaint.(4)ConstructionFor
		purposes of bringing any civil action under paragraph (1), nothing in this Act
		shall be construed to prevent an attorney general of a State from exercising
		the powers conferred on the attorney general by the laws of that State to conduct
		investigations, to administer
		oaths or affirmations, or to compel the
		attendance of witnesses or the production of documentary and other
		evidence.(h)Rule of constructionNothing in this Act shall be construed as limiting or otherwise affecting in any way—(1)any other authority of the Commission; or(2)the application of title 35, United States Code, or any other provision of law relating to patents.